Fish, C. J.
1. Where an agent of a shipper presented a p’aekage to the agent of an express company for intrastate shipment, and neither agent knew the contents or the value of the package offered, and the shipper’s agent was informed by the agent of the carrier that the latter must know the value of the contents of the package before it would undertake its transportation, and where the agent of the express company suggested orally a valuation of $50, whereupon the shipper’s agent replied that that amount would be “ a sufficient valuation,” and signed a written express receipt in which $50 was inserted as the shipper’s declared value of the package, and the express company based its transportation rate on such valuation;' and where the package was lost or destroyed in the course of transportation, and the shipper brought suit to recover the true value of the contents of the package, which was alleged to be $638: Held, that the valuation placed upon the package by the two agents was an arbitrary valuation, and the shipper would be entitled to recover the real value of the package proved on the trial of the ease. So. Ex. Co. v. Hanaw, 134 Ga. 445 (67 S. E. 944, 137 Am. St. R. 227); Adams Ex. Co. v. Mellichamp, 138 Ga. 443 (75 S. E. 596, Ann. Cas. 1913D, 976); Georgia So. etc. R. Co. v. Johnson, 121 Ga. 231, 238 (48 S. E. 807); Central etc. Ry. Co. v. Hall, 124 Ga. 322 (52 S. E. 679, 4 L. R. A. (N. S.) 898, 110 Am. St. R. 170, 4 Ann. Cas. 128).
2. Under the record in this case the Court of Appeals did not err in reversing the judgment of the trial court, which directed a verdict for the plaintiff in error in the sum of $50, the amount stated in the express receipt; and in holding that the arbitrary valuation agreed upon between the agent of the shipper and the agent of the carrier can not be held as a matter of law to be a bona fide effort between the carrier and the shipper to fix the value of the package. The judgment of the Court of Appeals is therefore

Affirmed.


All the Justices concur, except Gilbert, -J., absent, and Bech, P. J., and Hines, J., dissenting.

Powers & Powers, contra.